53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Loren M. WELSAND, Appellant.
No. 94-3295
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 10, 1995Filed:  May 8, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Loren M. Welsand appeals the district court's1 grant of a writ of garnishment pursuant to the Federal Debt Collection Procedures Act (FDCPA), 28 U.S.C. Sec. 3001-308.  After careful review of the record and the parties' briefs, we conclude that an opinion on the issues raised by this case would have no precedential value and that the case ought to be summarily affirmed.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm.



1
 The Honorable Diana E. Murphy, then Chief Judge, United States District Court for the District of Minnesota, now United States Circuit Judge